Exhibit 10.18

NATIONAL COMMERCE FINANCIAL CORPORATION

EQUITY INVESTMENT PLAN

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2009

THIS INDENTURE made as of January 1, 2002, by National Commerce Financial
Corporation (hereinafter called the “Primary Sponsor”);

W I T N E S S E T H:

WHEREAS, the Primary Sponsor maintains the National Commerce Bancorporation
Deferred Compensation Plan (the “NCBC Plan”) and the CCB Financial Corporation
Retirement Savings Equity Plan (the “CCB Plan”), each of which allows certain
employees to save on a tax advantaged basis; and

WHEREAS, the Primary Sponsor maintains the National Commerce Financial
Corporation Investment Plan (the “401(k) Plan”), a defined contribution plan
under which participating employees may contribute on a pre-tax basis pursuant
to a qualified cash or deferred arrangement within the meaning of Section 401(k)
of the Internal Revenue Code of 1986, as amended (the “Code”) and the Primary
Sponsor may make matching contributions; and

WHEREAS, the limitations of Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and
415 of the Code may, separately or in combination, limit the amount of pre-tax
employee contributions and employer matching contributions that otherwise could
be made under the 401(k) Plan on behalf of certain participants; and

WHEREAS, the Primary Sponsor wishes to freeze the NCBC Plan to new contributions
from payroll (other than stock option gain deferrals) and to amend and restate
the CCB Plan for the purpose of providing, to the extent possible on a
non-qualified and unfunded basis, an opportunity for selected participants in
the 401(k) Plan to continue to accumulate retirement savings as if such persons
had been able to continue to participate in the 401(k) Plan without regard to
certain tax limitations; and

NOW, THEREFORE, the Primary Sponsor does hereby amend and restate the CCB Plan
and does hereby rename the CCB Plan as the National Commerce Financial
Corporation Equity Investment Plan (the “Plan”), effective January 1, 2002, to
read as follows:

[Effective as of the close of business on December 31, 2004, the following
paragraphs are added to the end of the Introduction:

Pursuant to the Agreement and Plan of Merger dated as of May 7, 2004, by and
between National Commerce Financial Corporation (“NCF”) and SunTrust Banks, Inc.
(“SunTrust”), NCF was merged into and with SunTrust on October 1, 2004. As a
result of such merger, SunTrust has succeeded to the responsibilities of NCFC
and has become the Primary Sponsor under the Plan. Accordingly, on and after
October 1, 2004, each reference to the Primary Sponsor shall be a reference to
SunTrust.

Effective as of the close of business on December 31, 2004, the Plan is frozen
as to new Participants and the Plan will not accept any new deferrals from
existing Participants nor credit any Matching Contributions to Accounts pursuant
to Section 3.3 (although the Plan will continue to credit accounts with earnings
and losses on amounts deferred prior to January 1, 2005).

SECTION 1

DEFINITIONS

Whenever used herein, the masculine pronoun shall be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise. The following words and phrases shall have the meanings set
forth below:

1.1 “Account” means the bookkeeping accounts established and maintained by the
Plan Administrator to reflect the interest of a Member under the Plan and shall
include the following:

(a) “Before-Tax Account” which shall reflect deferrals by a Member pursuant to
Plan Sections 3.1, as adjusted to reflect other credits or charges.



--------------------------------------------------------------------------------

(b) “Matching Account” which shall reflect credits to a Member’s Account made on
his behalf pursuant to Plan Sections 3.3, as adjusted to reflect other credits
or charges.

1.2 “Accrued Benefit” means the balance of the Member’s Account.

1.3 “Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Code Section 414(b)) as
is a Plan Sponsor and (b) any other trade or business (whether or not
incorporated) under common control (within the meaning of Code Section 414(c))
with a Plan Sponsor.

1.4 “Annual Compensation” means “Annual Compensation,” as that term is defined
under the 401(k) Plan for purposes of making contributions pursuant to a salary
deferral election, as the same may be amended from time to time, without regard
to the limit on compensation that may be recognized under Code
Section 401(a)(17) and with the inclusion of compensation deferred by the
Participant pursuant to Plan Section 3.1.

1.5 “Beneficiary” means the person or trust that a Member designated most
recently in writing to the Plan Administrator; provided, however, that if the
Member has failed to make a designation, no person designated is alive, no trust
has been established, or no successor Beneficiary has been designated who is
alive, the term Beneficiary means (a) the Member’s spouse or (b) if no spouse is
alive, the Member’s surviving children, or (c) if no children are alive, the
Member’s parent or parents, or (d) if no parent is alive, the legal
representative of the deceased Member’s estate.

1.6 “Board of Directors” means the Board of Directors of the Primary Sponsor.

1.7 “Code” means the Internal Revenue Code of 1986, as amended.

1.8 “Change in Control” shall be defined and deemed to have occurred if

(a) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) acquires beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of voting securities of the Primary
Sponsor where such acquisition causes such person to own twenty percent (20%) or
more of the combined voting power of the then outstanding voting securities of
the Primary Sponsor entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that for
purposes of this Subsection (a), the following acquisitions shall not be deemed
to result in a Change in Control: (1) any acquisition directly from the Primary
Sponsor, (2) any acquisition by the Primary Sponsor, (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Primary
Sponsor or any corporation controlled by the Primary Sponsor or (4) any
acquisition by any corporation pursuant to a transaction that complies with
clauses (1), (2) and (3) of Subsection (c) below; and provided, further, that if
any Person’s beneficial ownership of the Outstanding Corporation Voting
Securities reaches or exceeds 20% as a result of a transaction described in
clause (1) or (2) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of the Primary Sponsor, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own twenty percent (20%) or more of the Outstanding Corporation Voting
Securities; or

(b) individuals who as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Primary Sponsor’s shareholders, was approved by a vote of at
least two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but



--------------------------------------------------------------------------------

excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or

(c) the shareholders of the Primary Sponsor approve of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Primary Sponsor (“Business Combination”) or, if consummation of
such Business Combination is subject, at the time of such approval by
shareholders, to the consent of any government or governmental agency, the
obtaining of such consent (either explicitly or implicitly by consummation);
excluding, however, such a Business Combination pursuant to which (1) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns the Primary
Sponsor or all or substantially all of the Primary Sponsor’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Corporation Voting Securities, (2) no Person (excluding any
employee benefit plan (or related trust) of the Primary Sponsor or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

(d) approval by the shareholders of the Primary Sponsor of a complete
liquidation or dissolution of the Primary Sponsor.

The successful closing of a merger agreement between National Commerce
Bancorporation and CCB Financial Corporation on or before December 31, 2000
shall not be considered a Change in Control for the purposes of this Plan.

1.9 “Deferral Amounts” means the amounts of Annual Compensation contributed to
the Plan by a Member pursuant to the Member’s election under Plan Sections 3.1.

1.10 “Effective Date” means, as to the Primary Sponsor, January 1, 2002 and as
to each other Plan Sponsor which adopts the Plan with consent of the Primary
Sponsor, the date designated as such by the adopting Plan Sponsor.

1.11 “Eligible Employee” means any Employee of a Plan Sponsor who is:

(a) considered to be a “management” or “highly compensated employee” within the
meaning of Section 201(2) of the Employee Retirement Income Security Act of
1974, as amended; and

(b) designated as eligible to receive benefits under the Plan in the sole
discretion of the chief executive officer of the Primary Sponsor.



--------------------------------------------------------------------------------

1.12 “Employee” means any person who is employed by a Plan Sponsor or an
Affiliate for purposes of the Federal Insurance Contributions Act.

1.13 “Entry Date” means each entry date under the 401(k) Plan.

1.14 “Individual Funds” means two or more individual subfunds, as established by
the Plan Administrator from time to time into which participants may direct the
investment of their account.

1.15 “Member” means any Eligible Employee or former Eligible Employee who has
become a participant in the Plan, for so long as his benefits hereunder have not
been paid out. [The preceding definition of “Member” is deleted effective as of
July 1, 2003, and replaced with the following definition:] “Member” means any
Eligible Employee who has become a participant in the Plan, for so long as his
benefits hereunder have not been paid out or have not been transferred to
another qualified plan.

1.16 “Plan Administrator” means the Primary Sponsor.

1.17 “Plan Sponsor” means individually the Primary Sponsor and any other
Affiliate or other entity which has adopted the Plan with consent of the Primary
Sponsor.

1.18 “Plan Year” means the calendar year.

1.19 “Unforeseen Emergency” means a severe financial hardship to a Member
resulting from a sudden and unexpected illness or accident of a Member or of a
dependent (as defined in Code Section 152) of the Member, loss of the Member’s
property due to casualty or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Member.
The circumstances that shall constitute an Unforeseen Emergency shall depend
upon the facts of each case, but, in any case, payment may not be made to the
extent Unforeseen Emergency is or may be relieved (a) through reimbursement or
compensation by insurance or otherwise, or (b) by liquidation of the Member’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship. Examples of what would not be considered as an
Unforeseen Emergency include the need to send a Member’s child to college or the
desire to purchase a home. Any determination of the existence of an Unforeseen
Emergency and the amount to be distributed on account thereof shall be made by
the Plan Administrator (or such other person as may be required to make such
decisions) in accordance with rules applied in a uniform and nondiscriminatory
manner.

1.20 “Valuation Date” means each business day.

SECTION 2

ELIGIBILITY

2.1 Date of Participation. Each Eligible Employee shall become a Member as of
the first Entry Date following the latest of the date on which the Employee
(a) is designated for participation in the Plan in the sole discretion of the
chief executive officer of the Primary Sponsor and (b) completes an enrollment
form prescribed by the Plan Administrator in which the Eligible Employee elects
to participate in the Plan; provided, however, that no Eligible Employee may
become a Member of the Plan prior to the date on which the Eligible Employee
could become a member of the 401(k) Plan.

2.2 Enrollment Form. Each Eligible Employee must complete an enrollment form to
enter the Plan. Notwithstanding the foregoing, a Member’s election under the
NCBC Plan with respect to Annual Compensation attributable to 2001, but payable
in 2002 shall continue to be effective for purposes of the Plan even if such
Member has not completed an enrollment form.



--------------------------------------------------------------------------------

2.3 Cessation of Participation. A Member who ceases to be an Eligible Employee
will no longer be eligible to make further deferrals under the Plan pursuant to
Plan Section 3, but shall continue to be subject to all other terms of the Plan
so long as he remains a Member of the Plan.

2.4 Suspension of Participation. In the event the Member participates in a plan
of a Plan Sponsor or Affiliate intended to qualify under Code Section 401(a) and
containing a cash or deferred arrangement qualified under Code Section 401(k),
the Member shall be suspended from continued participation under the Plan to the
extent required by such other plan as a result of a hardship withdrawal made by
such Member under such other plan.

SECTION 3

DEFERRAL ELECTIONS

[The following Section 3.1 is effective August 1, 2003:]

3.1 Election of Deferrals. A Member who is an Eligible Employee for all or any
portion of the Plan Year may elect to defer under the Plan a portion of his
Annual Compensation otherwise payable to him for the Plan Year provided that the
Member has made the maximum salary deferral election for the Plan Year pursuant
to Section 3.1(a) of the 401(k) Plan. The deferrals under this Section 3.1 shall
be in an amount equal to the amount elected by the Member, but together with the
amount which the Member has contributed to the 401(k) Plan pursuant to
Section 3.1(a) of the 401(k) Plan with respect to such Plan Year, may not exceed
twenty percent (20%) of the Member’s Annual Compensation. If specified by the
Plan Administrator, elections to defer Annual Compensation under the Plan may be
made at the same time and/or in the same manner as elections under the 401(k)
Plan so that only the amount of such election which could not be contributed to
the 401(k) Plan due to provisions contained in the 401(k) Plan resulting from
the limitations of Code Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and 415
shall be contributed to the Plan. . Notwithstanding the foregoing, a Member’s
election under the NCBC Plan with respect to Annual Compensation attributable to
2001, but payable in 2002 shall continue to be effective for purposes of the
Plan.

[The following Section 3.1 was replaced by the Section 3.1 set forth above,
August 1, 2003:]

3.1 Election of Deferrals. A Member who is an Eligible Employee for all or any
portion of the Plan Year may elect to defer under the Plan a portion of his
Annual Compensation otherwise payable to him for the Plan Year provided that the
Member has made the maximum salary deferral election for the Plan Year under the
401(k) Plan. The deferrals under this Section 3.1 shall be in an amount equal to
the amount elected by the Member, but together with the amount which the Member
has contributed to the 401(k) Plan with respect to such Plan Year, may not
exceed twenty percent (20%) of the Member’s Annual Compensation. If specified by
the Plan Administrator, elections to defer Annual Compensation under the Plan
may be made at the same time and/or in the same manner as elections under the
401(k) Plan so that only the amount of such election which could not be
contributed to the 401(k) Plan due to provisions contained in the 401(k) Plan
resulting from the limitations of Code Sections 401(a)(17), 401(k)(3), 401(m),
402(g) and 415 shall be contributed to the Plan. . Notwithstanding the
foregoing, a Member’s election under the NCBC Plan with respect to Annual
Compensation attributable to 2001, but payable in 2002 shall continue to be
effective for purposes of the Plan

3.2 Election, Revocation and Modification of Deferrals.

(a) All elections to participate and defer Annual Compensation shall be
effective as of the first day of the payroll period beginning on or after the
date the Member’s election is processed pursuant to normal administrative
procedures and shall remain in effect until the Member notifies the Plan
Administrator, in such manner and form as the Plan Administrator shall from time
to time prescribe. Once a Member has completed an enrollment form and made an
election to defer Annual Compensation pursuant to Section 3.1, the Member may
suspend active participation in the Plan or change the rate of deferrals of
Annual Compensation in such manner and form as the Plan Administrator shall from
time to time prescribe, provided that no such change shall be effective prior to
the first day of the payroll period beginning on or after the date the Member’s
change or suspension is processed by the Plan Administrator pursuant to normal
administrative procedures. A Member who suspends active participation under the
Plan may resume active participation in the Plan by making a new election in
such form and manner as the Plan Administrator shall from time to time
prescribe, which election shall be effective as of the first day of the payroll
period commencing after the new election has been processed by the Plan
Administrator. Notwithstanding the foregoing, no modification or suspension of
an election shall be effective for any bonus compensation that has been declared
or is determinable at the time of the modification or suspension.

(b) Notwithstanding the twenty percent (20%) limitation contained in Subsection
(a) hereof, Employees who were NCBC Plan participants on December 31, 2001
(“Grandfathered Participants”) may continue to contribute to the Plan in the
same amounts and manner as such Grandfathered Participants were allowed to
contribute to the NCBC Plan as in effect on December 31, 2001; provided,
however, that the provisions of the NCBC Plan allowing for deferrals of gains on
the exercise of stock options shall not apply to contributions to the Plan.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that a Grandfathered Member elects a
percentage of Annual Compensation to be deferred under Plan Section 3.1 of
twenty percent (20%) or less, such Grandfathered Member shall no longer be
considered to be a Grandfathered Member.

(c) Notwithstanding the limitation contained in Subsection (a) hereof, the Plan
Administrator may in its sole and absolute discretion permit one or more Members
to make contributions in excess of the limitations contained in Subsection
(a) and (b) hereof.

3.3 Matching Contributions. The Plan Sponsor proposes to credit on behalf of
each Member for allocation to that Member’s Matching Account an amount
determined pursuant to the following formula:

(a) determine the amount of matching contribution which would have been made
under the 401(k) Plan if (a) the amount of salary deferrals contributed by the
Member to the Plan pursuant to Plan Section 3.1 for the Plan Year were made to
the 401(k) (and for this purpose considering any salary deferral contributions
actually made by the Member to the 401(k) Plan for the Plan Year), (b) the
definition of Annual Compensation contained in the Plan applied under the 401(k)
Plan and (c) the 401(k) Plan did not contain any provisions restricting salary
deferral contributions of “highly compensated employees” which do not apply
equally to employees who are not “highly compensated employees” and any
restrictions required by Code Sections 401(a)(17), 401(k)(3), 401(m), or 415,
and

(b) reduce the amount determined under Subsection (a) hereof by the amount of
matching contribution actually credited to the Member under the 401(k) Plan for
the Plan Year (after application of the tests contained in Code Section 401(m)).

3.4 Effect on Other Plans. The amount of Annual Compensation or bonus deferred
under the Plan shall not be deemed to be earnings or compensation for the
purpose of calculating the amount of a Member’s benefits or contributions under
a retirement or deferral plan of a Plan Sponsor or the basis or amount for any
other benefit plan provided by a Plan Sponsor, except to the extent provided in
any such plan. No amount distributed under this Plan shall be deemed to be
earnings or a part of the Member’s total compensation when determining a
Member’s benefit under any benefit plan established by a Plan Sponsor, unless
otherwise provided in such plan.

SECTION 4

CREDITING ACCOUNTS

4.1 Deferral Amounts. The Plan Sponsor shall credit Deferral Amounts deferred
under Plan Section 3.1 to the Member’s Before-Tax Account as soon as practical
after withholding.

4.2 Matching Contributions. The Plan Sponsor shall credit the matching
contribution determined under Plan Section 3.3 as of the date amounts are
credited under Plan Section 4.1.

4.3 Valuation Date. As of each Valuation Date, the Plan Sponsor shall determine
the rate of return of each Individual Fund since the next preceding Valuation
Date. The portion of the Member’s Account under the Plan invested in each
Individual Fund shall be credited or charged with the rate of return for such
Individual Fund.



--------------------------------------------------------------------------------

SECTION 5

INDIVIDUAL FUNDS; HYPOTHETICAL INVESTMENT OF ALLOCATED ACCOUNTS

5.1 Until such time as the Plan Administrator may direct otherwise, each Member
may elect to direct the Plan Administrator to invest contributions to his
Account in one or more Individual Funds as the Member shall designate by
providing notice to the Plan Administrator according to the procedures
established by the Plan Administrator for that purpose.

(a) All investment elections of contributions being made at any time must be in
multiples of 1%. Members may change the investment of contributions to their
accounts in accordance with the procedures established by the Plan
Administrator. New investment elections shall be effective as of the date that
such elections are processed by the Plan Administrator in accordance with the
procedures established for such purpose.

(b) An investment election, once given, shall be deemed to be a continuing
election until changed as otherwise provided herein. If no election is effective
for the date a contribution is to be made, all contributions which are to be
made for such date shall be invested in such Individual Fund as the Plan
Administrator may determine. To the extent permissible by law, no fiduciary
shall be liable for any loss, which results from a Member’s exercise or failure
to exercise his investment election

5.2 Except as limited by Section 5.3 hereof, a Member may elect according to the
procedures established by the Plan Administrator, to transfer in multiples of 1%
his Account between Individual Funds. An election under this Section 5.2 shall
be effective as of the date that such elections are processed by the Plan
Administrator in accordance with the procedures established for such purpose.

5.3 [Effective as of October 1, 2004, all references in this Section 5.3 to
“NCFC Stock Fund” shall be deemed to be references to “Employer Stock Fund.” A
Participant may elect to have a portion of his contributions invested in a NCFC
Stock Fund. A Participant’s election to have a portion of his contributions
invested in the NCFC Stock Fund shall be limited to fifty percent (50%) of the
contributions. A Participant may elect to transfer any portion of his Account
(except as limited in Subsection 5.2 above) from other investments into the NCFC
Stock Fund. [The following sentence is added to the end of this Section 5.3,
effective July 1, 2005:] Notwithstanding the preceding, effective as of July 1,
2005 and until otherwise announced by the Plan Administrator, no transfers of
Account balances may be made into or out of the Employer Stock Fund.

SECTION 6

WITHDRAWALS

6.1 Financial Hardship. The Plan Administrator may pay all or a portion of a
Member’s vested Account prior to the time it would otherwise be payable pursuant
to this Plan,; provided, however, that any such distribution shall be made only
if the Member is an Employee and demonstrates that he will suffer a financial
hardship if he does not receive a distribution due to an Unforeseen Emergency
determined to constitute a hardship by the Plan Administrator. The Plan
Administrator shall have the sole and absolute discretion to determine if a
Unforeseen Emergency exists with respect to a Member.

6.2 Payments for Hardship. Hardship payments shall be made to a Member only in
accordance with such rules, policies, procedures, restrictions, and conditions
as the Plan Administrator may from time to time adopt. Any determination of the
amount to be distributed on account of an Unforeseen Emergency shall be made by
the Plan Administrator. A payment under this Plan Section shall be made in a
lump sum in cash to the Member and shall be charged against the Member’s vested
Account as of the day coinciding with or immediately preceding the date on which
payment is made.



--------------------------------------------------------------------------------

SECTION 7

DEATH BENEFITS

7.1 Death Prior to Commencement of Payment. Upon the death of a Member who dies
prior to the date on which he is entitled to the commencement of payments of his
Account, the Member’s Beneficiary shall receive the full value of the Member’s
Account in the manner described in Section 8.3, commencing as soon as
practicable following the Member’s death.

7.2 Death When No Longer an Employee. Upon the death of a Member who is no
longer an Employee, but prior to the complete payment of his Account, the
Member’s Beneficiary shall receive the entire unpaid vested portion of the
Member’s Account in the manner described in Plan Section 8.3, commencing as soon
as practicable following the Member’s death.

7.3 Payment to Beneficiary. If, subsequent to the death of a Member, the
Member’s Beneficiary dies while entitled to receive benefits under the Plan, the
successor Beneficiary, if any, or the Beneficiary listed under Subsection (a),
(b) or (c) of the Plan Section containing the definition of the term
“Beneficiary” shall generally be entitled to receive benefits under the Plan.
However, if the deceased Beneficiary was the Member’s spouse at the time of the
Member’s death, or if no successor Beneficiary shall have been designated by the
Member and be alive and no Beneficiary listed under Subsection (a), (b) or
(c) of the Plan Section containing the definition of the term “Beneficiary”
shall be alive, the Member’s unpaid vested Accrued Benefit shall be paid to the
personal representative of the deceased Beneficiary’s estate.

7.4 Payment. Any benefit payable under this Section 7 shall be paid in
accordance with and subject to the provisions of Plan Section 8 after receipt by
the Plan Administrator of notice of the death of the Member.

SECTION 8

PAYMENT OF BENEFITS

8.1 Termination of Employment. A Member shall be considered to have terminated
employment with the Plan Sponsor or any Affiliate on the date determined by the
Plan Administrator. Transfer of a Member from one Plan Sponsor to another Plan
Sponsor shall not be deemed for any purpose under the Plan to be a termination
of employment by the Member. [The remaining language in this Section 8.1 was
added to the Plan effective July 1, 2003:] Notwithstanding the foregoing, a
Member whose employment is transferred by a Plan Sponsor to First Market Bank on
or about July 1, 2003, will not be considered to have terminated employment with
the Plan Sponsor for the purposes of the Plan if such Member both (i) elects to
transfer his account to a nonqualified plan maintained by First Market Bank
which is substantially similar to the Plan, in the form and manner provided by
the Primary Sponsor and (ii) delivers to the Primary a release, in such form and
manner as provided by the Plan Administrator, releasing the Primary Sponsor from
any liability for benefits under the Plan. If such election and release with
respect to a Member is not delivered to the Primary Sponsor within ninety
(90) days (or any longer period acceptable to the Primary Sponsor) from July 1,
2003, then such Member shall be considered to have terminated employment with
the Plan Sponsor on the date he ceased to be an Employee of the Plan Sponsor,

8.2 Calculation of Accrued Benefit. As of a Member’s termination of employment,
the vested Accrued Benefit of the Member shall be determined as of the Valuation
Date coinciding with or immediately preceding the Member’s termination of
employment and shall be increased by any Deferral Amounts credited to the
Member’s Before-Tax Account since that Valuation Date and any contributions
credited to the Member’s Matching Account since that Valuation Date. In
addition, the Member’s Account shall be adjusted for the rate of return credited
or charged pursuant to Plan Section 4 through the Valuation Date immediately
preceding the date the Accrued Benefit is valued for imminent pay-out purposes.
The portion of a Member’s Account which shall be vested shall be 100% of the
Member’s Before-Tax Account and that portion of the Member’s Matching Account
based on the vesting schedule pertaining to the Matching Account under the
401(k) Plan; provided, however, the Matching Account of all Members who are
Employees on the date of a Change of Control shall be and become fully vested
and nonforfeitable.



--------------------------------------------------------------------------------

8.3 Form of Payment. The form of the payment of the vested Accrued Benefit of a
Member shall be paid as soon as practicable after the date of the Member’s
termination of employment in one of the following forms:

(a) If the Member’s vested Accrued Benefit is less than $100,000, the Member
shall be paid in one single sum payment as soon as administratively practical
following the date of the Member’s termination of employment.

(b) If the Member’s vested Accrued Benefit is $100,000 or more, but less than
$300,000, the Member shall be paid in three (3) approximately equal annual
installments, with the first installment commencing as soon as administratively
practical following the date of the Member’s termination of employment. The
unpaid portion of the Member’s vested Accrued Benefit shall continue to be
invested in accordance with Plan Section 5.

(c) If the Member’s vested Accrued Benefit is $300,000 or more, the Member shall
be paid in five (5) approximately equal annual installments, with the first
installment commencing as soon as administratively practical following the date
of the Member’s termination of employment. The unpaid portion of the Member’s
vested Accrued Benefit shall continue to be invested in accordance with Plan
Section 5.

A Member may elect to have that portion of his Account which is hypothetically
invested an Individual Fund having as its principal investment objective the
investment in shares of the Primary Sponsor’s common stock, distributed in full
shares of the Primary Sponsor’s common stock, with any fractional shares being
paid in cash. Such election shall be made at the time and in the form and manner
prescribed by the Plan Administrator from time to time.

SECTION 9

ADMINISTRATION OF THE PLAN

9.1 Operation of the Plan Administrator. The Primary Sponsor shall be the Plan
Administrator, unless it appoints a person, committee or other organization as
the Plan Administrator. If an organization is appointed to serve as the Plan
Administrator, then the Plan Administrator may designate in writing a person who
may act on behalf of the Plan Administrator. The Primary Sponsor shall have the
right to remove the Plan Administrator at any time by notice in writing. The
Plan Administrator may resign at any time by written notice or resignation to
the Primary Sponsor. Upon removal or resignation, or in the event of the
dissolution of the Plan Administrator, the Primary Sponsor shall appoint a
successor.

9.2 Duties of the Plan Administrator.

(a) The Plan Administrator shall make all payments under the terms of the Plan.

(b) The Plan Administrator shall from time to time establish rules, not contrary
to the provisions of the Plan, for the administration of the Plan and the
transaction of its business. All elections and designations under the Plan by a
Member or Beneficiary shall be made on forms prescribed by the Plan
Administrator. The Plan Administrator shall have discretionary authority to
construe the terms of the Plan and shall determine all questions arising in the
administration, interpretation and application of the Plan, including, but not
limited to, those concerning eligibility for benefits and it shall not act so as
to discriminate in favor of any person. All determinations of the Plan
Administrator shall be conclusive and binding on all Employees, Members, and
Beneficiaries, subject to the provisions of the Plan and subject to applicable
law.

(c) The Plan Administrator shall furnish Members and Beneficiaries with all
disclosures now or hereafter required by ERISA. The Plan Administrator shall
file, as required, the various reports and disclosures concerning the Plan and
its operations as required by ERISA and by the Code, and shall be solely
responsible for establishing and maintaining all records of the Plan.



--------------------------------------------------------------------------------

(d) The statement of specific duties for a Plan Administrator in this Plan
Section is not in derogation of any other duties which a Plan Administrator has
under the provisions of the Plan or under applicable law.

9.3 Action by the Primary Sponsor or a Plan Sponsor. Any action to be taken by
the Primary Sponsor or a Plan Sponsor shall be taken by resolution or written
direction duly adopted by its board of directors or appropriate governing body,
as the case may be; provided, however, that by such resolution or written
direction, the board of directors or appropriate governing body, as the case may
be, may delegate to any officer or other appropriate person of a Plan Sponsor
the authority to take any such actions as may be specified in such resolution or
written direction, other than the power to amend, modify or terminate the Plan
or to determine the basis of any Plan Sponsor contributions.

SECTION 10

CLAIM REVIEW PROCEDURE

10.1 Denial of Claims. In the event that a Member or Beneficiary is denied a
claim for benefits under a Plan, the Plan Administrator shall provide to such
claimant written notice of the denial which shall set forth:

(a) the specific reasons for the denial;

(b) specific references to the pertinent provisions of the Plan on which the
denial is based;

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) an explanation of the Plan’s claim review procedure.

10.2 Appeal of Denial. After receiving written notice of the denial of a claim,
a claimant or his representative may:

(a) request a full and fair review of such denial by written application to the
Plan Administrator;

(b) review pertinent documents; and

(c) submit issues and comments in writing to the Plan Administrator.

10.3 Written Notice for Review. If the claimant wishes such a review of the
decision denying his claim to benefits under the Plan, he must submit such
written applications to the Plan Administrator within sixty (60) days after
receiving written notice of the denial.

10.4 Hearing. Upon receiving such written application for review, the Plan
Administrator may schedule a hearing for purposes of reviewing the claimant’s
claim, which hearing shall take place not more than thirty (30) days from the
date on which the Plan Administrator received such written application for
review. At least ten (10) days prior to the scheduled hearing, the claimant and
his representative designated in writing by him, if any, shall receive written
notice of the date, time, and place of such scheduled hearing. The claimant or
his representative, if any, may request that the hearing be rescheduled, for his
convenience, on another reasonable date or at another reasonable time or place.

10.5 Counsel. All claimants requesting a review of the decision denying their
claim for benefits may employ counsel for purposes of the hearing.



--------------------------------------------------------------------------------

10.6 Decision on Appeal. No later than sixty (60) days following the receipt of
the written application for review, the Plan Administrator shall submit its
decision on the review in writing to the claimant involved and to his
representative, if any; provided, however, a decision on the written application
for review may be extended, in the event special circumstances such as the need
to hold a hearing require an extension of time, to a day no later than one
hundred twenty (120) days after the date of receipt of the written application
for review. The decision shall include specific reasons for the decision and
specific references to the pertinent provisions of the Plan on which the
decision is based.

SECTION 11

LIMITATION OF ASSIGNMENT, PAYMENTS TO LEGALLY

INCOMPETENT DISTRIBUTEE AND UNCLAIMED PAYMENTS

11.1 No Alienation. No benefit which shall be payable under the Plan to any
person shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void; and no such benefit shall in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements or torts of any
person, nor shall it be subject to attachment or legal process for, or against,
such person, and the same shall not be recognized under the Plan, except to such
extent as may be required by law.

11.2 Attempt To Transfer. If any person who shall be entitled to any benefit
under the Plan shall become bankrupt or shall attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber or charge such benefit under the Plan,
then the payment of any such benefit in the event a Member or Beneficiary is
entitled to payment shall, in the discretion of the Plan Administrator, cease
and terminate and in that event the Plan Administrator shall apply the same for
the benefit of such person, his spouse, children, other dependents or any of
them in such manner and in such proportion as the Plan Administrator shall
determine.

11.3 Minors or Incompetents. Whenever any benefit which shall be payable under
the Plan is to be paid to or for the benefit of any person who is then a minor
or determined to be incompetent by qualified medical advice, the Plan
Administrator need not require the appointment of a guardian or custodian, but
shall be authorized to cause the same to be paid over to the person having
custody of such minor or incompetent, or to cause the same to be paid to such
minor or incompetent without the intervention of a guardian or custodian, or to
cause the same to be paid to a legal guardian or custodian of such minor or
incompetent if one has been appointed or to cause the same to be used for the
benefit of such minor or incompetent.

11.4 Missing Persons. Whenever the Plan Administrator cannot, within a
reasonable time after payments are to commence, locate any person to or for the
benefit of whom such payments are to be made, after making a reasonable effort
to locate such person, the Plan Administrator may direct that the payment and
any remaining payments otherwise due to the Member be cancelled on the records
of the Plan, except that in the event the Member later notifies the Plan
Administrator of his whereabouts and requests the payments due to him under the
Plan, the Plan Sponsor shall re-credit the Member’s account and provide for
payment of the re-credited amount to the Member as soon as administratively
feasible.



--------------------------------------------------------------------------------

SECTION 12

LIMITATION OF RIGHTS

Membership in the Plan shall not give any Employee any right or claim except to
the extent that such right is specifically fixed under the terms of the Plan.
The adoption of the Plan by any Plan Sponsor shall not be construed to give any
Employee a right to be continued in the employ of a Plan Sponsor or as
interfering with the right of a Plan Sponsor to terminate the employment of any
Employee at any time.

SECTION 13

AMENDMENT TO OR TERMINATION OF THE PLAN

13.1 Amendment and Termination. The Primary Sponsor or any successor thereto
reserves the right by action of its Board of Directors or its delegatee at any
time to modify or amend or terminate the Plan. No such modifications or
amendments shall have the effect of retroactively changing or depriving Members
or Beneficiaries of benefits already accrued under the Plan. Notwithstanding
anything contained in the Plan to the contrary, upon termination of the Plan
each Member’s Account shall be payable to the Member as soon thereafter as is
reasonably practicable. No Plan Sponsor other than the Primary Sponsor shall
have the right to so modify, amend or terminate the Plan. Notwithstanding the
foregoing, each Plan Sponsor may terminate its own participation in the Plan.

13.2 Termination by Plan Sponsor. Each Plan Sponsor other than the Primary
Sponsor shall have the right to terminate its participation in the Plan by
resolution of its board of directors or other appropriate governing body and
notice in writing to the Primary Sponsor. Any termination by a Plan Sponsor,
shall not be a termination as to any other Plan Sponsor.

13.3 Termination by Primary Sponsor. If the Plan is terminated by the Primary
Sponsor it shall terminate as to all Plan Sponsors.

SECTION 14

ADOPTION OF PLAN BY AFFILIATES

Any corporation or other business entity related to the Primary Sponsor by
function or operation and any Affiliate, if the corporation, business entity or
Affiliate is authorized to do so by written direction adopted by the Board of
Directors, may adopt the Plan by action of the board of directors or other
appropriate governing body of such corporation, business entity or Affiliate.
Any adoption shall be evidenced by certified copies of the resolutions of the
foregoing board of directors or governing body indicating the adoption by the
adopting corporation, or business entity or Affiliate. The resolution shall
state and define the effective date of the adoption of the Plan by the Plan
Sponsor.

SECTION 15

MISCELLANEOUS

15.1 Unfunded Plan. All payments provided under the Plan shall be paid from the
general assets of the applicable Plan Sponsor and no separate fund shall be
established to secure payment. Notwithstanding the foregoing, the Primary
Sponsor may establish a grantor trust to assist it in funding its obligations
under the Plan, and any payments made to a Member or Beneficiary from such trust
shall relieve the Plan Sponsor from any further obligations under the Plan only
to the extent of such payment.

15.2 Withholding. Each Plan Sponsor shall withhold from any benefits payable
under the Plan all federal, state and local income taxes or other taxes required
to be withheld pursuant to applicable law.



--------------------------------------------------------------------------------

15.3 Governing Law. To the extent not preempted by applicable federal law, the
Plan shall be governed by and construed in accordance with the laws of the State
of Tennessee.

IN WITNESS WHEREOF, the Primary Sponsor has caused this indenture to be executed
as of the date first written above.

 

NATIONAL COMMERCE FINANCIAL CORPORATION.   /s/ By:  

/s/ Sheldon M. Fox

Title:   Chief Financial Officer

 

ATTEST:  

/s/ Not Legible

Title:  

 

  [CORPORATE SEAL]



--------------------------------------------------------------------------------

Effective January 1, 2009, the following Appendix A is added to the Plan to read
as follows:

APPENDIX A

1. Pre-2005 Deferrals. The terms of the Plan in effect on October 3, 2004 shall
govern the time and form of distribution of amounts that were earned and vested
(within the meaning of Code section 409A and regulations thereunder) under the
Plan prior to 2005 (and earnings thereon) and are exempt from the requirements
of Code section 409A (the “Grandfathered Benefits”).

2. 409A Compliance. To the extent that benefits under the Plan are subject to
Internal Revenue Code section 409A (“409A Benefits”), the Plan is intended to
comply with such section 409A and official guidance issued thereunder.
Notwithstanding anything herein to the contrary, this Plan shall be interpreted,
operated and administered in a manner consistent with this intention. The terms
of this Appendix A shall apply to distributions of any 409A Benefits and not
Grandfathered Benefits. Any provision of the Plan not in this Appendix that
addresses distribution of benefits shall not apply to 409A Benefits.

3. Distributions. Subject to Paragraph 4, a Participant’s 409A Benefits, if any,
shall be distributed in a lump sum within 30 days of the Participant’s
Separation from Service.

4. Key Employee Delay. Notwithstanding anything herein to the contrary, in the
event that a Participant is a Key Employee as of the date of his Separation from
Service, his lump sum distribution shall be paid in the seventh month following
the Participant’s Separation from Service (or, if earlier, in the month after
the Participant’s death).

5. Effect of Early Taxation. If the Participant’s benefits under the Plan are
includible in income pursuant to Code section 409A, such benefits shall be
distributed immediately to the Participant.

6. 409A Requirements on Amendment or Termination. No amendment of the Plan shall
apply to Grandfathered Benefits, unless the amendment specifically provides that
it applies to such amounts. The purpose of this restriction is to prevent a Plan
amendment from resulting in an inadvertent “material modification” under Code
section 409A to the Grandfathered Benefits. Upon termination of the Plan,
distribution of 409A Benefits shall be made to Participants and beneficiaries in
the manner and at the time described in this Appendix, unless the Corporation
determines in its sole discretion that all such amounts shall be distributed
upon termination in accordance with the requirements under Code section 409A.

7. Definitions. All capitalized terms used in this Appendix and not defined
herein shall have the same meaning as in the Plan. The following capitalized
terms will have the meanings set forth in this Appendix whenever such
capitalized terms are used:

(a) Key Employee. Key Employee means an employee treated as a “specified
employee” as of his Separation from Service under Code section 409A(a)(2)(B)(i)
(i.e., a key employee (as defined in Code section 416(i) without regard to
Section (5) thereof)) if the common stock of the Corporation or an affiliate is
publicly traded on an established securities market or otherwise. Key Employees
shall be determined in accordance with Code section 409A using a December 31
identification date. A listing of Key Employees as of an identification date
shall be effective for the 12-month period beginning on the April 1 following
the identification date.

(b) Separation from Service. Separation from Service or Separates from Service
means a “separation from service” within the meaning of Code section 409A.

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed
this              day of December, 2008.

 

SUNTRUST BANK By:  

 

Title:  

 